      Case 2:18-cr-00422-SPL Document 421 Filed 12/13/18 Page 1 of 2




 1   KARP & WEISS, P.C.
     3060 North Swan Road
 2   Tucson, Arizona 85712-1225
     Telephone (520) 325-4200
 3   Facsimile (520) 325-4224
 4   Stephen M. Weiss
     PCC No. 61412
 5   State Bar No. 002261
     sweiss@karpweiss.com
 6
     Attorney for Defendant Joye Vaught
 7
                        IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE DISTRICT OF ARIZONA
 9

10    UNITED STATES OF AMERICA,
                                                     CR-18-00422-07-PHX-SPL
11    Plaintiff
12     v.                                            DEFENDANT VAUGHT’S JOINDER
                                                     IN DEFENDANTS LACEY’S AND
13    7. JOYE VAUGHT                                 LARKIN’S OPPOSITION (DOC 408)
                                                     TO GOVERNMENT’S MOTION FOR
14    Defendant                                      ACCESS TO THE JOINT
                                                     REPRESENTATION AND JOINT
15                                                   DEFENSE AGREEMENTS (DOC 354)
16
            The Defendant Joye Vaught, by and through her attorney Stephen M. Weiss,
17

18   hereby joins in Defendants Lacey’s and Larkin’s Opposition (Doc 408) to
19
     Government’s Motion for Access to the Joint Representation and Joint Defense
20
     Agreements (Doc 354) and adopts the positions set forth in the Opposition as if fully set
21

22   forth herein.

23            DATED this 13th day of December, 2018.
24
                                                KARP & WEISS, P.C.
25

26
                                                By      /s/ Stephen M. Weiss
27                                                     Stephen M. Weiss
                                                       Attorney for Defendant Vaught
28
                                                 1
      Case 2:18-cr-00422-SPL Document 421 Filed 12/13/18 Page 2 of 2




 1

 2                             CERTIFICATE OF SERVICE
 3
              I hereby certify that on this 13th day of December, 2018, I electronically
 4   transmitted the foregoing Joinder in Defendants Lacey’s and Larkin’s Opposition (Doc
     408) to Government’s Motion for Access to the Joint Representation and Joint Defense
 5
     Agreements (Doc 354) on behalf of Joye Vaught to the Clerk of the Court by filing with
 6   the CM/ECF system and understand a copy of the filing will be emailed to the following
     CM/ECF registrants:
 7

 8   Honorable Steven P. Logan: logan_chambers@azd.uscourts.gov
 9
     Kevin M. Rapp: kevin.rapp@usdoj.gov
10   Margaret Perlmeter: margaret.perlmeter@usdoj.gov
     John J. Kucera: john.kucera@usdoj.gov
11
     Reginald E. Jones: reginald.jones4@usdoj.gov
12   Peter Kozinets: peter.kozinets@usdoj.gov
     Patrick Reid: patrick.reid@usdoj.gov
13
     Andrew Stone: andrew.stone@usdoj.gov
14   Amanda Wick: amanda.wick@usdoj.gov
     Attorneys for Government
15

16   Bruce S. Feder: bf@federlawpa.com
     James C. Grant: jimgrant@dwt.com
17   K. C. Maxwell: kmaxwell@bgrfirm.com
18   Michael D. Kimerer: MDK@kimerer.com
     Michael L. Piccarreta: mlp@pd-law.com
19   Paul J. Cambria, Jr.: pcambria@lglaw.com
20   Robert Corn-Revere: bobcornrevere@dwt.com
     Daniel James Quigley: quigley@djqplc.com
21   Attorneys for Defendants
22

23

24

25

26

27

28
                                                2
